              Case 1:18-cr-00528-CCB Document 20 Filed 12/20/18 Page 1 of 1
                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of Maryland

Daniel A. Loveland, Jr.                              Suite 400                     DIRECT: 410-209-4973
Assistant United States Attorney                     36 S. Charles Street            MAIN: 410-209-4800
Daniel.Loveland2@usdoj.gov                           Baltimore, MD 21201-3119         FAX: 410-962-3091



                                                     December 20, 2018
BY ECF

The Honorable Catherine C. Blake
United States District Judge
United States District Court for the District of Maryland
101 West Lombard Street
Baltimore, MD 21201

Re:        United States v. Mark Franklin,
           Crim. No. CCB-18-0528

Dear Honorable Judge Blake:

       We write on behalf of the parties in this case to provide the Court with a status report.
The United States has made two discovery productions to defense counsel, which were sent on
November 14, 2018 and November 20, 2018. Both parties are continuing to review the relevant
evidence and discovery. The parties have continued to have plea discussions.

       Accordingly, the parties jointly and respectfully request that the Court set a deadline of
February 19, 2019 for the parties to provide the Court with a further status report.

        The parties have conferred and agree that a status report deadline of February 19, 2019
will provide them with additional, necessary time to evaluate the case and to continue to explore
whether a resolution may be reached.

                                                     Respectfully submitted,

                                                     Robert L. Hur
                                                     United States Attorney

                                                       /s/
                                              By:    Daniel A. Loveland, Jr.
                                                     Paul Budlow
                                                     Assistant United States Attorneys

CC: All counsel (by ECF)
